Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-17-00311-CV

                                       Stephanie INGRAM,
                                            Appellant

                                                 v.

                                      Alberto BARRAGAN,
                                             Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                               Trial Court No. 2017CV02091
                            Honorable Jason Wolff, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
ordering that Appellee recover possession of the property described in the petition is VACATED.
The remainder of the trial court’s judgment is AFFIRMED. No costs of appeal are taxed against
Appellant because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED August 8, 2018.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice